Citation Nr: 1316785	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  01-08 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than August 30, 2002 for the award of a 60 percent rating for Dercum's disease, angiolipomas, and acne vulgaris on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  

2.  Entitlement to an effective date earlier than August 30, 2002 for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities on an extraschedular basis under 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law 


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active service from December 1958 to September 1960.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2004 and September 2004 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Veteran has expressed disagreement and perfected an appeal as to the effective dates assigned for the award of a 60 percent rating for Dercum's disease and for the award of a TDIU.    

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

This case first reached the Board in September 2006.  In a September 2006 Board decision, the Board denied both earlier effective date issues on appeal.  

However, the Veteran appealed the Board's decision to deny the Veteran earlier effective dates to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2008 Court Order and Joint Motion for Partial Remand (Joint Motion) filed by the parties, the Court vacated in part the Board's decision on the effective date issues and remanded it for compliance with specific instructions.  

Upon return from the Court, in July 2008, the Board again denied both earlier effective date issues on appeal.  

The Veteran once again appealed the Board's decision to deny the Veteran earlier effective dates to the Court.  Pursuant to an October 2010 Memorandum Decision, the Court vacated in part the Board's decision on the effective date issues and remanded it for compliance with specific instructions.  

Upon return from the Court, in September 2011, for a third time, the Board denied both earlier effective date issues on appeal.  

The Veteran once again appealed the Board's decision to deny the Veteran earlier effective dates to the Court.  Pursuant to a November 2012 Memorandum Decision, the Court vacated in part the Board's decision on the effective date issues and remanded it for compliance with specific instructions.  
  
The case has now been returned to the Board for further appellate consideration.

In the January 2008 Joint Motion, the Veteran expressly abandoned any challenge to the portion of the Board's decision that denied an effective date earlier than August 30, 2002 for the award of a 60 percent rating for Dercum's disease, angiolipomas, and acne vulgaris on a schedular basis.  In fact, the January 2008 Joint Motion dismissed that issue.  In addition, the Board's September 2011 decision denied an effective date earlier than August 30, 2002 for the award of a TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  The November 2012 Memorandum Decision of the Court affirmed that portion of the Board's September 2011 decision. The Court emphasized that the Veteran did not challenge the Board's denial of an earlier effective date prior to August 30, 2002 when considering the schedular criteria of TDIU under 38 C.F.R. § 4.16(a).  It follows that the earlier effective date issues on a schedular basis are no longer before the Board.    

In fact, in the November 2012 Memorandum Decision, the Court only vacated and remanded the following identified issues: (1) an effective date earlier than August 30, 2002 for an increased rating above 60 percent on an extraschedular basis under 38 C.F.R. § 3.321(b)(1); and (2) an effective date earlier than August 30, 2002 for a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  The remaining Board findings on the effective date issues were left undisturbed.  

Based on the Court's instructions, the appeal is REMANDED to the RO in Albuquerque, New Mexico.  VA will notify the appellant if further action is required.



REMAND

Pursuant to the Court's November 2012 Memorandum Decision, the Court held that the Board provided inadequate reasons and bases in its September 2011 decision,  when it denied an effective date earlier than August 30, 2002 on an extraschedular basis for the award of a 60 percent increased rating and a TDIU.  

First, the Court instructed the Board to secure a retrospective VA medical opinion for the extraschedular effective date issues on appeal, addressing whether the Veteran was unemployable as a result of his service-connected disability prior to August 30, 2002.  See Chotta v. Peake, 22 Vet. App. 80, 84-85 (2008) (wherein the Court determined that in claims for earlier effective dates, VA may need to obtain a "retrospective medical opinion " to determine the severity of a disability(ies) decades prior); Vigil v. Peake, 22 Vet. App. 63, 67 (2008) (noting that the duty to assist may require a retrospective medical evaluation where there is no medical evidence for the relevant time period).  Additionally, the Court emphasized that when a TDIU issue is at hand, the Board has a duty "to request a medical opinion to discuss what effect the Veteran's service-connected disability ha[s] on his ability to work."  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (citing Friscia v. Brown, 7 Vet. App. 294, 297 (1994)).

In the instant case, the Court noted that the relevant time period for the increased rating and TDIU effective date issues spans more than 11 years, from January 1991 through August 2002.  The Court determined that a retrospective VA medical opinion was necessary for this period of time because the relevant evidence prior to August 30, 2002 did not adequately describe the Veteran's service-connected conditions, level of severity, and whether his service-connected conditions rendered him unemployable prior to August 30, 2002.  In accordance with VA's duty to assist, the Court held that a retrospective medical opinion is required to address whether the Veteran was unemployable prior to August 30, 2002 as the result of his service-connected disabilities.  See generally 38 U.S.C. § 5103A(d)(1).  

Second, the Board refers the issues of an earlier effective date for an increased rating above 60 percent and a TDIU, prior to August 30, 2002, to the Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. The RO must secure a VA retrospective medical opinion from an appropriate clinician(s).  This purpose of this opinion is to determine whether it is at least as likely as not (50 percent or more probable) that the COMBINED effects of the Veteran's service-connected skin disability and associated psychiatric disability rendered the Veteran unable to secure and follow a substantially gainful occupation, for the time period from January 1991 to August 2002.  In making this determination, the VA examiner should not consider the effect of any nonservice-connected disabilities and advancing age prior to August 30, 2002.   

The appropriate clinician(s) must provide an explanation for the opinion rendered, with consideration of the all pertinent medical and lay evidence of record, including the Veteran's lay allegations of unemployability during this time period (e.g., January 2001 lay statement from the Veteran indicating he could not work due to his service-connected skin condition); the August 2000 Social Security Administration (SSA) disability determination; and the May 2011 VA physician opinion. 

2.  After securing a VA retrospective medical opinion, the RO must submit the earlier effective date issues for an increased rating and a TDIU prior to August 30, 2002 to the Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).
An extra-schedular rating under 38 C.F.R. § 3.321(b)(1),  is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  

In contrast, 38 C.F.R. § 4.16(b), merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  All of the veteran's service-connected disabilities (that is, both his service-connected skin disability and associated psychiatric disability), as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered.  

The extraschedular evaluation prior to August 30, 2002 must address both 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b).

3.  The RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the RO must consider all of the evidence of record and readjudicate the earlier effective date issues on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his attorney an opportunity to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

